DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on October 29th, 2020 in response to the Non-Final Office Action mailed on July 27th, 2020.  Per Applicant's response, Claims 1-3, 5, & 7-11 have been amended.  Claims 3-4, 7-9, & 11 remain withdrawn.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-2, 5-6, & 10 remain for examination in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Claim Objections
Claims 1-2, 5-6, & 10 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 1-2, 5-6, & 10 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant has persuasively argued that Claim 1 is definite, and Applicant’s amendments to Claim 5 overcome those rejections as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, & 10 are now rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the moving elements" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is wholly unclear what “elements” are being referred to by this language.  For these reasons, Claim 1 is rendered indefinite.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed October 29th, 2020 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “However, there is no indication or hint whatsoever that the oil that exits the channel 21 is then used to perform oil flushing within the hydraulic machine.  More specifically, one of skill in the art would expect that the hydraulic machine would be isolated from the brake, which would prevent the oil that exits the channel 21 from reaching an inner volume of the casing of the hydraulic machine to perform a lubricating and cooling effect”, the Examiner must respectfully disagree.  Applicant initially alleges that Friedrichsen lacks any teaching of “oil flushing” via channel 21.  This argument is not well taken.  At the outset, the Examiner notes that Applicant’s newly added limitation “so as to perform oil flushing to lubricate and cool the moving elements” is a functional limitation.  Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, the Examiner respectfully maintains that Friedrichsen discloses all the structural limitations of the claimed invention, including a channel 21 in the shaft 4 that defines a leakage flow path between the brake release chamber and an internal volume of the casing 1, as claimed, and thus, is structurally capable of providing the “flushing” functionality now being claimed by Applicant.  In particular, Friedrichsen makes clear (at col. 4, lines 41-49) that the leakage flow meanders through bearings 7 (thus providing lubrication and cooling), throttle 25 and channel 21 (thus providing cooling of the shaft 4), and connection 20 (thus providing cooling of the casing 1).  Friedrichsen further makes clear that some of the leakage flow can enter bore 30, thus reaching spring 13 (and thus, providing lubrication and cooling thereto).  Finally, Friedrichsen specifically teaches that the hydraulic motor 2 has a flushing line such that the flushing system and the braking system are combined (col. 1, lines 54-61).  For all of these reasons, the Examiner respectfully maintains that Friedrichsen does, in fact, disclose a hydraulic motor having a shaft channel 21 with flushing capability and functionality, as claimed.  Applicant goes on to argue that Friedrichsen’s hydraulic motor is isolated from the brake (11, 15), which would prevent the oil that exits the channel (21) from reaching an inner volume of the casing of the hydraulic machine to perform a lubricating and cooling effect.  Respectfully, this assertion is simply incorrect.  In contrast to Applicant’s assertions, Friedrichsen’s channel 21 is clearly and definitively coupled (i.e. fluidly) to the inner volume of the multi-piece casing 1 (i.e. 20 & the right half of the inner volume of multi-piece casing 1), which contains the hydraulic gerotor motor 2 therein, as claimed.  This fluid coupling is apparent from the flow arrows in Fig. 2.  Applicant alleges that a seal would be present, but this assertion appears to be mere conjecture that is not based on the disclosure of Friedrichsen.  Friedrichsen makes clear that channel 21 is coupled (i.e. fluidly) to the 

	In regards to Applicant’s argument that “Lemaire discloses that the brake and the hydraulic machine are arranged within two distinct inner volumes of the casing, which are isolated from each other by a seal 10 (see column 3, lines 17-19 of Lemaire).  The teaching of Lemaire would therefore motivate a person skilled in the art to position such a seal between what is considered by the Examiner as the gerotor and the brake, so as to prevent the oil that comes from the brake to reach the inner volume of the casing of the hydraulic machine (i.e., the volume that comprises the cylinder block)”, the Examiner must respectfully disagree.  Applicant alleges that Lemaire’s disclosure of a seal 10 renders the Examiner’s proposed combination with Friedrichsen improper.  This argument is not well taken.  In particular, Applicant is arguing features in Lemaire which are irrelevant to the proposed combination at hand.  As noted in the previous office action, Lemaire has simply been applied to show the well-known use of a rotary piston type of hydraulic motor (as opposed to the gerotor type disclosed in Friedrichsen).  No other features, structures, or details within Lemaire have been applied in the combination.  As such, Applicant’s assertions regarding other details in Lemaire (i.e. seals) are found to be essentially moot, as they are unrelated to the combination at hand.  As noted above, Friedrichsen already discloses a fluid connection between leakage channel 21 and an internal cavity of the multi-piece casing 1, which contains the hydraulic motor 2, as claimed, and this arrangement would remain as such in the combination with Lemaire.  Therefore, given these facts, the Examiner respectfully maintains that Friedrichsen as modified by Lemaire would clearly result in Friedrichsen’s gerotor motor 2 being replaced with the rotary piston motor (as taught in Lemaire) in order to obtain the predictable results of increased motor efficiency, lifespan, and output torque (as evidenced by FHM).   Therefore, Applicant’s argument is not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 5-6, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,594,993 to Friedrichsen et al. in view of US 5,333,705 to Lemaire et al. and evidenced by “Fundamentals of Hydraulic Motors” (attached to previous office action).
	In regards to independent Claim 1, and with particular reference to Figure 2, Friedrichsen et al. (Friedrichsen) discloses:

(1)	A hydraulic machine (Fig. 2; “hydraulic driving device”; Abstract) comprising: a casing (1) rotatably mounted relative to a shaft (4) (via bearings 8)……first brake means (discs 15) constrained to rotate with the casing (1); second brake means (discs 11) constrained to rotate with the shaft (4), and adapted to co-operate with the first brake means (as seen in Fig. 2); a braking piston (14) adapted to act on the first brake means or the second brake means, said braking piston being associated with return means (13) tending to exert a force on the braking piston that acts on the first and/or second brake means so as to put the first and second brake means into contact (col. 1, lines 28-31; col. 3, lines 18-35); and a brake-release chamber (the fluid chamber containing friction-disc pack 11 and roller bearings 8; col. 4, lines  41-44) adapted to be connected to a pressure force (18) so as to apply a brake-release pressure selectively to the braking piston (14), thereby tending to oppose the force applied by the return means on the braking piston, so as to enable the first and second brake means to be separated (col. 3, lines 29-35; col. 4, lines 50-53); said braking device being characterized in that a flushing channel (21) is arranged in the shaft (4) so as to define a leakage flow between the brake-release chamber (at 11/15) and an internal volume of the casing (i.e. the entirety of the internal space within the right half of multi-piece casing 1, including path 20) containing the cylinder block (i.e. where the functional limitation that does not limit the structure of the recited apparatus claim; please refer to the “Response to Arguments” section above, which details why Friedrichsen continues to disclose the capability to provide this newly recited flushing function; also, please refer to the 112(b) rejection above regarding “the moving elements”)

Although Friedrichsen discloses the majority of Applicant’s recited invention, he does not disclose that the hydraulic motor has a cylinder block provided with a plurality of pistons arranged in an internal volume of the casing (Friedrichsen’s hydraulic motor is the gerotor type rather than the radial piston/cylinder type).
However, use of a radial piston/cylinder type drive within a hydraulic motor is vastly well known in the art, as shown by Lemaire et al., who discloses a hydraulic motor (Fig. 1) in which a casing (1A-1C) contains a piston/cylinder motor assembly (5, 13-18) and associated disc brake (3).   As such, Lemaire specifically discloses the use of a cylinder block (13) provided with a plurality of pistons (15) arranged in an internal volume (11) of the casing (Fig. 1; col. 3, line 4 – col. 4, line 37), as opposed to the gerotor type assembly taught in Friedrichsen.   Furthermore, “Fundamentals of Hydraulic Motors” (attached herein; “FHM” hereinafter) provides evidence that those of skill in the art would recognize the interchangeability of such motor designs depending on need and/or application.  FHM discusses the various types of hydraulic motor designs well known in the art, including the internal gear (i.e. gerotor) type (see pages 4-5) and the radial piston/cylinder type (see pages 9-10).  FHM makes clear that each motor design provides certain implicit advantages, wherein gerotor motors provide smooth, uniform fluid flow with a minimum of pressure variation (or ripple) whereas radial piston motors are very efficient and provide long operational life, high torque at relatively low shaft speeds, and excellent low-

In regards to Claim 2, Friedrichsen discloses that the flushing channel (21) is provided with a constriction (25).
In regards to Claim 5, Friedrichsen as modified by Lemaire discloses that the plurality of pistons (15 from Lemaire) of the cylinder block (13 from Lemaire) arranged radially around an axis of rotation (6 from Lemaire) and arranged facing a multi-lobe cam (18 from Lemaire) (all shown in Fig. 1 of Lemaire).
In regards to Claim 6, Friedrichsen discloses an admission orifice (18) leading into the brake-release chamber (Fig. 2), the admission orifice being for connection to a pressure source (“hydraulic system”; col. 1, lines 30-33).
In regards to Claim 10, Friedrichsen discloses that the flushing channel (21) opens out radially into the brake-release chamber (as seen in Fig. 1) in a flushing cavity (i.e. the chamber portion containing bearings 8) formed at one end (i.e. the left end) of the first and second brake means in an axial direction of the shaft (4) (apparent in Fig. 1).

Conclusion
Applicant's amendments filed on October 29th, 2020 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC